Certain charges being said to be pending in the supreme judicial court, against Jeremiah Learned, the member from Oxford, it was ordered, that Messrs. Fessenden, of Rutland, Sullioan, of Boston, and Chamberlain, of Chelmsford, be a committee to inquire into and report a statement of facts relative thereto. The committee reported that he was under an indictment upon which trial was not had. They were then directed to consider, whether the charge'was such as rendered Mr. Learned incapable of holding a seat. They reported, “that as the charge against the said Learned is for a trespass, *15they can find nothing in the constitution, which considers him as a person disqualified to hold his seat.” The house proceeded, on the next day, to consider this report, and after debate, resolved as follows, viz.: “ Jeremiah Learned, Esq., returned as a member from Oxford, being indicted at the supreme judicial court, for seditiously and riotously opposing the collection of public taxes, and being bound by recognizance, with sureties, to appear and take his trial, at the supreme judicial court next to be holden at Worcester, within and for the comity of Worcester, on the third Tuesday of September next, and in the mean time to keep the peace, and to be of good behavior:
Resolved, That the said Jeremiah Learned’s right to hold a seat in the house be suspended, until he shall have his trial on the aforesaid indictment.”1
At the next session,2 a committee was appointed, to consider what further measures, if any, might be necessary to be taken, with respect to the case of Mr. Learned, but they do not appear to have made any report.

 5 J. H. 13, 18.


 Same, 354.